Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are confusing as to intent because it can not be determined if agents having the reactive groups identified by the claims, such as chain extenders, are excluded by the limits of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/43433.
	WO 00/43433 discloses methods for forming adhered/coated moisture-curing urethane hot melt resin compositions that are applied to a substrate, wherein the applied moisture-curing urethane hot-melt resin composition contains a urethane prepolymer having isocyanate group(s), which is prepared using diphenylmethane diisocyanate(MDI) [note: claims 3 & 4], and it may be cured using ambient moisture and/or water (see page 8 line 13 et seq., page 12 line 24 – page 15 line 24).  Curing/crosslinking with moisture/water constitutes an operation that excludes the crosslinking agents enumerated by applicants’ claims, and the number of alternative curing materials recited by WO 00/43433 does not derogate from its anticipatory effects in this regard.   WO 00/43433 discloses film thicknesses that correspond to the coating weights of applicants’ claims (page 14 lines 3-6){note- 0.45-0.5 kg per square meter}. The applying and adhering of the composition to a substrate as disclosed by WO 00/43433 constitutes applying the composition to a substrate other than a release substrate [note-claim 2]. Owing to the closeness of materials disclosed and no material limitations defining the “artificial leather” set forth by the preamble, it is held that “artificial leather” to any degree required by applicants’ claims is inherently met by the preparations arrived upon through the processes of WO 00/43433.

The following is set forth as an alternative rejection to the above rejection under 35USC102:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/43433.
	WO 00/43433 discloses methods for forming adhered/coated moisture-curing urethane hot melt resin compositions that are applied to a substrate, wherein the applied moisture-curing urethane hot-melt resin composition contains a urethane prepolymer having isocyanate group(s), which is prepared using diphenylmethane diisocyanate(MDI) [note: claims 3 & 4], and it may be cured using ambient moisture and/or water (see page 8 line 13 et seq., page 12 line 24 – page 15 line 24).  Curing/crosslinking with moisture/water constitutes an operation that excludes the crosslinking agents enumerated by applicants’ claims.   WO 00/43433 discloses film thicknesses that correspond to the coating weights of applicants’ claims (page 14 lines 3-6){note- 0.45-0.5 kg per square meter}. The applying and adhering of the composition to a substrate as disclosed by WO 00/43433 constitutes applying the composition to a substrate other than a release substrate [note-claim 2]. Owing to the closeness of materials disclosed and no material limitations defining the “artificial leather” set forth by the preamble, it is held that “artificial leather” to any degree required by applicants’ claims necessarily follows from the preparations arrived upon through the processes of WO 00/43433.
	WO 00/43433 differs from applicants’ claims in that water/ambient moisture is not explicitly recited as the curing/crosslinking agent of WO 00/43433’s disclosure to the exclusion of those enumerated by applicants’ claims.  However, WO 00/43433 does allow for water/ambient moisture’s use as an acceptable curing/crosslinking vehicle (page 12 line 24 et seq.).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the water/ambient moisture disclosed by WO 00/43433 as a curing/crosslinking agent in the methods of WO 00/43433 for the purpose of imparting its urea group forming, curing and crosslinking effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuda et al., Ninomiya et al. and Suen et al. are cited for their relevant disclosures of hot melt materials and methods in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/               Primary Examiner, Art Unit 1765